Exhibit 10.2

Employment Agreement

Dated March 1, 2019

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between CORE
LABORATORIES N.V. and Christopher S. Hill (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently an employee of Core Laboratories N.V. and/or one
or more of its Affiliates (“Company”); and

WHEREAS, Company desires to continue to employ Executive on the terms and
conditions, and for the consideration, hereinafter set forth, and Executive is
desirous of continuing to be employed by Company on such terms and conditions,
and for such consideration.

NOW, THEREFORE, for and in consideration of the amounts and benefits to be paid
and provided to Executive under this Agreement and the mutual promises,
covenants, and undertakings contained herein, Company and Executive, each
intending to be legally bound, hereby agree as follows:

Article I

Employment and Duties

1.1    Employment; Effective Date. Company agrees to employ Executive, and
Executive agrees to be employed by Company, beginning as of the Effective Date
and continuing for the period of time set forth in Article III of this
Agreement, subject to the terms and conditions of this Agreement.

1.2    Position. From and after the Effective Date, Company shall employ
Executive in the position of Senior Vice President and Chief Financial Officer,
or in such other comparable executive position as Company and Executive may
mutually agree.

1.3    Duties and Services. Executive agrees to serve in the position referred
to in Section 1.2 and to perform diligently and to the best of Executive’s
abilities the duties and services appertaining to such office, as well as such
additional duties and services appropriate to such office upon which the parties
mutually may agree from time to time. Executive’s employment shall also be
subject to the policies maintained and established by Company, as the same may
be amended from time to time.

1.4    Other Interests. Executive agrees, during the period of Executive’s
employment by Company, to devote Executive’s primary business time, energy, and
best efforts to the business and affairs of Company and its Affiliates and not
to engage, directly or indirectly, in any other business or businesses, whether
or not similar to that of Company, except with the consent of the Supervisory
Board of Directors. The foregoing notwithstanding, the parties recognize and
agree that Executive may, without consent of the Supervisory Board of Directors,
engage in charitable, civic, and other business activities that do not conflict
with the business and affairs of Company and in passive personal investments, so
long as such activities do not interfere with Executive’s performance of
Executive’s duties hereunder.



--------------------------------------------------------------------------------

1.5    Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity, and allegiance to act at all times in the
best interests of Company. In keeping with these duties, Executive shall make
full disclosure to Company of all business opportunities pertaining to Company’s
business and shall not appropriate for Executive’s own benefit business
opportunities concerning the subject matter of the fiduciary relationship.

Article II

Compensation and Benefits

2.1    Base Salary. During the period of this Agreement, Executive shall receive
a minimum annual base salary: $365,000. Executive’s annual base salary shall be
reviewed by the Supervisory Board of Directors (or a committee thereof) or by
the Chief Executive Officer on an annual basis, and, in the sole discretion of
the Supervisory Board of Directors (or such committee) or the Chief Executive
Officer, such annual base salary may be increased, but not decreased no less
than once every calendar year. Executive’s annual base salary shall be paid in
equal installments in accordance with Company’s standard policy regarding
payment of compensation to executives but no less frequently than monthly.

2.2    Bonuses. Executive shall be eligible to receive a maximum annual bonus of
up to 150% of Executive’s annual base salary with the amount of such bonus to be
determined by the Committee or the Chief Executive Officer based upon criteria
established from time to time by the Committee or the Chief Executive Officer,
with such maximum being two-times the “target” bonus as used elsewhere in this
Agreement.

2.3    Employee Benefits. While employed by Company, Executive and, to the
extent applicable, Executive’s spouse, dependents, and beneficiaries shall be
allowed to participate in all benefits, plans, and programs, including
improvements or modifications of the same, which are now, or may hereafter be,
available to other executive employees of Company (or such Affiliate at whose
offices Executive spends a majority of Executive’s working time, as the case may
be). Such benefits, plans, and programs shall include, without limitation, any
deferred compensation plan, matching share program, performance share program,
profit sharing plan, thrift plan, retirement plan, health insurance or health
care plan, life insurance (including any available supplemental insurance),
disability insurance (including any available supplemental insurance), pension
plan, supplemental retirement plan, stock option plan, vacation and sick leave
plan, and the like which may be maintained by Company (or such Affiliate, as the
case may be) for Executive specifically or for employees of Executive’s
seniority and position generally. Company shall not, however, by reason of this
Section be obligated to institute, maintain, or refrain from changing, amending,
or discontinuing, any such benefit, plan, or program, so long as such changes
are similarly applicable to executive employees specifically, and no worse than
all other employees generally; provided, however, that in the case of any
discontinuation of any such benefit, plan or program, Company shall continue to
provide such benefit or coverage through one or more individual insurance
plan(s) paid for by Company or be self-funded by Company with comparable
individual benefits or coverage at its expense. Neither Executive nor
Executive’s spouse, dependents, and beneficiaries are eligible for any
post-retirement benefits such as medical care, life insurance, or disability
insurance.

 

2



--------------------------------------------------------------------------------

2.4    Deferred Compensation Plan Contributions.

(a)    Discretionary Contributions. During Executive’s employment hereunder,
Executive shall be allowed to participate in the Core Laboratories Deferred
Compensation Plan (as amended from time to time, the “DCP”). Executive shall be
eligible to receive unvested contributions from Company to Executive’s “Employer
Discretionary Account” (as defined in the DCP) as described in this
Section 2.4(a) during each year that Executive is employed hereunder until
Executive reaches the age of 70 years. During the first calendar quarter of each
year that Executive is employed hereunder, beginning with the first calendar
quarter of 2019, if Company’s return on invested capital (“ROIC”) is within the
top 75th percentile among the Bloomberg Peer Group based on the trailing twelve
months’ ROIC for Company and each member of the Bloomberg Peer Group as of the
end of the third calendar quarter of the immediately preceding year (i.e., for
the first calendar quarter of 2019, ROIC for Company and each member of the
Bloomberg Peer Group would be measured from the third calendar quarter of 2017
through the third calendar quarter of 2018), as determined by the Supervisory
Board of Directors (or a committee thereof) in its sole discretion, Company
shall credit Executive’s Employer Discretionary Account with an unvested
contribution in an amount equal to 10% of Executive’s base salary as of
December 31 of the immediately preceding year (such contribution, a
“Discretionary Contribution”). Executive shall cease to be eligible to receive
additional Discretionary Contributions to Executive’s Employer Discretionary
Account after the date that Executive reaches the age of 70 years. For the
avoidance of doubt, each Discretionary Contribution is intended to constitute a
“Employer Discretionary Deferral” under the DCP and is in addition to any
“Employer Matching Deferral” (as defined in the DCP) that may be made by Company
on Executive’s behalf.

(b)    Vesting. Executive shall vest as to any and all unvested Discretionary
Contributions made to Executive’s Employer Discretionary Account on the date
that Executive reaches the age of 62 and 1⁄2 years (the “Vesting Date”) so long
as Executive has remained continuously employed by Company or its Affiliate
until the Vesting Date; provided that, notwithstanding anything to the contrary
contained herein, with respect to any Discretionary Contributions made to
Executive’s Employer Discretionary Account after the Vesting Date, Executive
shall immediately vest as to each such Discretionary Contribution on the date
that Company makes such Discretionary Contribution to Executive’s Employer
Discretionary Account. Any unvested contributions made to Executive’s Employer
Discretionary Account will become null and void and will be forfeited if
Executive’s employment hereunder is terminated prior to the Vesting Date;
provided that, notwithstanding the foregoing, if (i) Executive’s employment is
terminated by Company for any reason other than those encompassed by
Sections 3.2(a), 3.2(b), 3.2(c), or 3.2(d) or Executive’s employment with
Company shall be terminated by Executive for Good Reason or (ii) Executive’s
employment is terminated due to death or Executive becoming incapacitated by
accident, sickness, or other circumstance that renders Executive mentally or
physically incapable of performing the duties and services required of Executive
hereunder on a full-time basis for a period of at least 180 consecutive

 

3



--------------------------------------------------------------------------------

calendar days (“Disability”), in each case, prior to the Vesting Date, Executive
shall immediately vest on the date of such termination of employment as to any
and all unvested Discretionary Contributions made to Executive’s Employer
Discretionary Account. In addition, if a “Change in Control” (as defined in the
DCP) occurs at any time during Executive’s employment hereunder, Executive shall
immediately vest on the date of such Change in Control as to any and all
unvested Discretionary Contributions made to Executive’s Employer Discretionary
Account.

(c)    Settlement. Executive shall receive payment of vested Discretionary
Contributions made to Executive’s Employer Discretionary Account upon
Executive’s “Termination of Service” (as defined in the DCP) in accordance with
the terms and conditions of Article VII of the DCP.

(d)    Other. Executive acknowledges and agrees that the Discretionary
Contributions described in this Section 2.4 are subject to the terms and
conditions applicable to Employer Discretionary Deferrals under the DCP.

2.5    Business and Entertainment Expenses. During Executive’s employment
hereunder, subject to Company’s standard policies and procedures with respect to
expense reimbursement as applied to its executive employees generally, Company
shall reimburse Executive for, or pay on behalf of Executive, reasonable and
appropriate expenses incurred by Executive for business-related purposes,
including, but not limited to, dues and fees to industry and professional
organizations and costs of entertainment and business development.

2.6    Indemnification. Company agrees to indemnify Executive against any and
all liabilities arising out of Executive’s employment duties to the extent such
liabilities are not covered by any insurance maintained by Company or Executive,
including any liabilities that are caused by or result from an act or omission
constituting the negligence of Executive in the performance of such duties, but
excluding liabilities that are caused by or result from Executive’s own gross
negligence or willful misconduct.

Article III

Term and Termination of Employment

3.1    Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date (the “Initial
Period”); provided, however, that upon the expiration of the Initial Period and
on each subsequent anniversary of the Effective Date thereafter, the term of
Executive’s employment under this Agreement shall automatically renew and extend
for an additional one-year period (each period, a “Renewal Period”) unless, on
or before the date that is 60 days prior to the expiration of the
then-applicable Initial Period or Renewal Period, either party provides the
other party with written notice of non-renewal, in which case the term of this
Agreement shall expire upon the expiration of the then-existing Initial Period
or Renewal Period (unless earlier terminated pursuant to Section 3.2 or
Section 3.3 below).

 

4



--------------------------------------------------------------------------------

3.2    Company’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Company shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:

(a)    Upon Executive’s death;

(b)    Upon Executive’s Disability;

(c)    For Cause;

(d)    For Executive’s material breach of any material provision of this
Agreement which, if correctable, remains uncorrected for thirty days following
written notice to Executive by Company of such breach; or

(e)    For any other reason whatsoever, in the sole discretion of the
Supervisory Board of Directors.

3.3    Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:

(a)    For Good Reason; or

(b)    For any other reason whatsoever, in the sole discretion of Executive.

3.4    Notice of Termination. If Company or Executive desires to terminate
Executive’s employment hereunder at any time prior to expiration of the term of
employment as provided in Section 3.1, Company or Executive shall do so by
giving written notice of such termination to the other party and stating the
effective date and reason for such termination; provided, however, that no such
action shall alter or amend any other provisions hereof or rights arising
hereunder, including, without limitation, the provisions of Articles V and VI
hereof. For all purposes of this Agreement, Executive shall be considered to
have terminated employment with Company when Executive incurs a “separation from
service” with Company within the meaning of Section 409A(a)(2)(A)(i) of the Code
and applicable administrative guidance issued thereunder.

 

5



--------------------------------------------------------------------------------

Article IV

Effect of Termination of Employment

4.1    Termination of Employment. If Executive’s employment hereunder shall
(x) terminate upon expiration of the term provided in Section 3.1, (y) be
terminated by Executive prior to the expiration of the term provided in
Section 3.1 for any reason whatsoever (other than as described in the following
sentence), or (z) be terminated by Company prior to expiration of the term
provided in Section 3.1 for any reason whatsoever (other than as described in
the following sentence), then all compensation and benefits to Executive
hereunder shall terminate contemporaneously with the termination of such
employment. Notwithstanding the foregoing, if:

(a)    within two years following the occurrence of a Change in Control,
Executive’s employment with Company shall be terminated by Company for any
reason other than those encompassed by Sections 3.2(a), 3.2(b), 3.2(c), or
3.2(d) or Executive’s employment with Company shall be terminated by Executive
for Good Reason, then Company shall (i) pay Executive the Change in Control
Payment and (ii) provide Executive with the Change in Control Benefits; and

(b)    at any time other than within two years following the occurrence of a
Change in Control, Executive’s employment with Company shall be terminated by
Company for any reason other than those encompassed by Sections 3.2(a), 3.2(b),
3.2(c), or 3.2(d) or Executive’s employment with Company shall be terminated by
Executive for Good Reason, then Company shall (i) pay Executive the Severance
Payment and (ii) provide Executive with the Severance Benefits.

The Change in Control Payment or Severance Payment, whichever is applicable,
described in the preceding sentence shall be divided into substantially equal
installments paid over the 12-month period on Company’s regularly scheduled pay
dates following the date on which Executive’s employment terminates; provided,
however, that (x) to the extent, if any, that the aggregate amount of the
installments of the Change in Control Payment or Severance Payment, whichever is
applicable, that would otherwise be paid pursuant to the preceding provisions of
this section after March 15 of the calendar year following the calendar year in
which such date of termination occurs (the “Applicable March 15”) exceeds the
maximum exemption amount under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to Executive in a
lump sum on the Applicable March 15 (or the first business day preceding the
Applicable March 15 if the Applicable March 15 is not a business day) and the
installments of the Change in Control Payment or Severance Payment, whichever is
applicable, payable after the Applicable March 15 shall be reduced by such
excess (beginning with the installment first payable after the Applicable
March 15 and continuing with the next succeeding installment until the aggregate
reduction equals such excess), (y) all remaining installments of the Change in
Control Payment or Severance Payment, whichever is applicable, if any, that
would otherwise be paid pursuant to the preceding provisions of this
Section 5(a)(ii)(1) after December 31 of the calendar year following the
calendar year in which such date of termination occurs shall be paid with the
installment of the Change in Control Payment or Severance Payment, whichever is
applicable, if any, due in December of the calendar year following the calendar
year in which such date of termination occurs and (z) if required to satisfy the
provisions of Section 409A(a)(2)(B)(i) of the Code, the Change in Control
Payment or Severance Payment, whichever is applicable, (with interest on such
payment from the date of Executive’s termination of employment to the actual
date of payment at the prime rate of interest published in The Wall Street
Journal on the date of termination of Executive’s employment (or if not
published on that date, on the next following date when published)) shall be
paid by Company to Executive not earlier than but as soon as practicable on or
in any event within five days after the earlier of the date of Executive’s death
or the date that is six months after the date of termination of Executive’s
employment. Executive hereby agrees to be bound by Company’s determination of
its “specified employees” (as such term is defined in Section 409A of the Code)
in accordance with any of the methods permitted under the regulations issued
under Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

4.2    No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of Executive’s employment under
circumstances that require Company to pay any amount to Executive pursuant to
this Article IV. Any salary or remuneration received by Executive from a third
party for the providing of personal services (whether by employment or by
functioning as an independent contractor) following the termination of
Executive’s employment under circumstances pursuant to which this Article IV
apply shall not reduce Company’s obligation to make a payment to Executive (or
the amount of any such payment) pursuant to the terms of this Article IV.

4.3    Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of this Agreement, Company and Executive hereby
agree that the payments, if any, to be received by Executive pursuant to this
Article IV shall be received by Executive as liquidated damages and not as a
penalty.

4.4    Other Compensation Programs. This Agreement governs the rights and
obligations of Executive and Company with respect to Executive’s annual base
salary and certain perquisites of employment. Executive’s rights and obligations
both during the term of Executive’s employment and thereafter with respect to
stock options, restricted stock, incentive and deferred compensation, life
insurance policies insuring the life of Executive, and other benefits under
plans and programs maintained by Company shall be governed by the separate
agreements, plans, programs, and other documents and instruments governing such
matters, or as may be provided by law. Notwithstanding anything else in this
Agreement, including this Section 4.4, any restricted stock award that has been
granted to Executive during Executive’s employment with Company shall not be
forfeited upon Executive’s voluntary retirement from Company on or after having
reached the age of 64 years, but instead shall vest, to the extent and at the
time, the criteria outlined in any Award Agreement (the “Award Agreement”) are
met as described in that Award Agreement.

4.5    Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from Company or any of its Affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from Company or any of its Affiliates shall be
one dollar ($1.00) less than three times Executive’s “base amount” (as defined
in Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be

 

7



--------------------------------------------------------------------------------

made by Company in good faith. If a reduced payment or benefit is made or
provided and through error or otherwise that payment or benefit, when aggregated
with other payments and benefits from Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Executive’s base amount, then Executive shall immediately repay
such excess to Company upon notification that an overpayment has been
made. Nothing in this Section 4.5 shall require Company to be responsible for,
or have any liability or obligation with respect to, Executive’s excise tax
liabilities under Section 4999 of the Code.

Article V

Protection of Information

5.1    Disclosure to Executive. Company shall (a) disclose to Executive, or
place Executive in a position to have access to or develop, trade secrets or
confidential information of Company or its Affiliates, and/or (b) entrust
Executive with business opportunities of Company or its Affiliates, and/or
(c) place Executive in a position to develop business good will on behalf of
Company or its Affiliates.

5.2    Disclosure to and Property of Company. All information, ideas, concepts,
improvements, discoveries, and inventions, whether patentable or not, which are
conceived, made, developed, or acquired by Executive, individually or in
conjunction with others, during Executive’s employment by Company (whether
during business hours or otherwise and whether on Company’s premises or
otherwise) that relate to Company’s business, products, or services (including,
without limitation, all such information relating to corporate opportunities,
research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisitions prospects, the identity of customers or their
requirements, the identity of key contacts within the customer’s organizations
or within the organization of acquisition prospects, or marketing and
merchandising techniques, prospective names, and marks) shall be disclosed to
Company and are and shall be the sole and exclusive property of Company.
Moreover, all documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries, and inventions are and shall be the sole and exclusive property of
Company. Upon termination of Executive’s employment by Company, for any reason,
Executive promptly shall deliver the same, and all copies thereof, to Company.

5.3    No Unauthorized or Damaging Use or Disclosure. Executive will not, at any
time during or after Executive’s employment by Company, make any unauthorized
disclosure of any confidential business information or trade secrets of Company
or its Affiliates, or make any use thereof, except in the carrying out of
Executive’s employment responsibilities hereunder. Affiliates of Company shall
be third party beneficiaries of Executive’s obligations under this Section. As a
result of Executive’s employment by Company, Executive may also from time to
time have access to, or knowledge of, confidential business information or trade
secrets of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of Company and its Affiliates. Executive also agrees to
preserve and protect the confidentiality of such third party confidential
information and trade secrets to the same extent, and on the same basis, as
Company’s confidential business information and trade secrets. Executive shall
refrain, both

 

8



--------------------------------------------------------------------------------

during the employment relationship and after the employment relationship
terminates, from publishing any oral or written statements about Company, any of
its Affiliates, or any of such entities’ officers, employees, agents, or
representatives (a) that are slanderous, libelous, or defamatory, or (b) that
disclose private or confidential information about Company, any of its
Affiliates, or any of such entities’ business affairs, officers, employees,
agents, or representatives, or (c) that constitute an intrusion into the
seclusion or private lives of Company, any of its Affiliates, or any of such
entities’ officers, employees, agents, or representatives, or (d) that give rise
to unreasonable publicity about the private lives of Company, any of its
Affiliates, or any of such entities’ officers, employees, agents, or
representatives, or (e) that place Company, any of its Affiliates, or any of
such entities’ officers, employees, agents, or representatives in a false light
before the public, or (f) that constitute a misappropriation of the name or
likeness of Company, any of its Affiliates, or any of such entities’ officers,
employees, agents, or representatives. A violation or threatened violation of
this prohibition may be enjoined by the courts.

5.4    Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression, which is the subject matter of copyright (such as videotapes,
written presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), Company shall be deemed the author of such work if the work is
prepared by Executive in the scope of Executive’s employment; or, if the work is
not prepared by Executive within the scope of Executive’s employment but is
specially ordered by Company as a contribution to a collective work, as a part
of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation, or as an instructional text, then the work
shall be considered to be work made for hire and Company shall be the author of
the work. If such work is neither prepared by Executive within the scope of
Executive’s employment nor a work specially ordered that is deemed to be a work
made for hire, then Executive hereby agrees to assign, and by these presents
does assign, to Company all of Executive’s worldwide right, title, and interest
in and to such work and all rights of copyright therein.

5.5    Assistance by Executive. Both during the period of Executive’s employment
by Company and thereafter, Executive shall assist Company and its nominee, at
any time, in the protection of Company’s worldwide right, title, and interest in
and to information, ideas, concepts, improvements, discoveries, and inventions,
and its copyrighted works, including without limitation, the execution of all
formal assignment documents requested by Company or its nominee and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.

5.6    Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article by Executive, and Company shall
be entitled to enforce the provisions of this Article by terminating any and all
payments then owing to Executive under this Agreement and/or to specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Article, but shall be in addition to all remedies available at law or in
equity to Company, including the recovery of damages from Executive and
Executive’s agents involved in such breach and remedies available to Company
pursuant to other agreements with Executive.

 

9



--------------------------------------------------------------------------------

Article VI

Noncompetition Obligation

6.1    In General. As part of the consideration for the compensation and
benefits to be paid to Executive hereunder; to protect the trade secrets and
confidential information of Company and its Affiliates that have been and will
in the future be disclosed or entrusted to Executive, the business good will of
Company and its Affiliates that has been and will in the future be developed in
Executive, or the business opportunities that have been and will in the future
be disclosed or entrusted to Executive by Company and its Affiliates; and, as an
additional incentive for Company to enter into this Agreement, Company and
Executive agree to the noncompetition obligations hereunder. Executive shall
not, directly or indirectly for Executive or for others, in any geographic area
or market where Company or any of its Affiliates are conducting any business as
of the date of the termination of the employment relationship or have during the
previous twelve months conducted such business:

(a)    Engage in any business competitive with the business conducted by
Company;

(b)    Provide comparable services to any other person, association, or entity
who is primarily engaged in any business competitive with the business conducted
by Company with respect to such competitive business; or

(c)    Induce any employee of Company or any of its Affiliates to terminate his
or her employment with Company or such Affiliates, or hire or assist in the
hiring of any such employee by any person, association, or entity not affiliated
with Company.

The restrictions placed on Executive by this Section 6.1 shall apply during the
period that Executive is employed by Company and for the two-year period
thereafter if Executive’s employment with Company is terminated for any reason
other than (i) by Executive for a Good Reason or (ii) by Company without Cause.
Notwithstanding the foregoing, from and after the date upon which a Change in
Control occurs, such restrictions shall cease to apply to Executive except for
any period during which he is employed by Company.

6.2    Enforcement and Remedies. Executive understands that the restrictions set
forth in Section 6.1 may limit Executive’s ability to engage in certain
businesses anywhere in the world during the period provided for above, but
acknowledges that Executive will receive sufficiently high remuneration and
other benefits under this Agreement to justify such restriction. Executive
acknowledges that money damages would not be sufficient remedy for any breach of
this Article by Executive, and Company shall be entitled to enforce the
provisions of this Article by terminating any payments then owing to Executive
under this Agreement and/or to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article, but shall be in
addition to all remedies available at law or in equity to Company, including
without limitation, the recovery of damages from Executive and Executive’s
agents involved in such breach and remedies available to Company pursuant to
other agreements with Executive.

 

10



--------------------------------------------------------------------------------

6.3    Reformation. It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article to be reasonable
and necessary to protect the proprietary information of Company. Nevertheless,
if any of the aforesaid restrictions are found by a court having jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.

Article VII

Miscellaneous

7.1    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

  If to Company to:    Core Laboratories N.V.      Strawinskylaan 913      Tower
A, Level 9      1077 XX Amsterdam      The Netherlands      Attention: Managing
Director   cc:    Chief Executive Officer      Core Laboratories LP      6316
Windfern      Houston, Texas 77040   If to Executive to:    Christopher S. Hill
     c/o 6316 Windfern      Houston, Texas 77040

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

7.2    Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the state of Texas, except as may be
preempted by federal law.

7.3    No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

7.4    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

11



--------------------------------------------------------------------------------

7.5    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6    Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.

7.7    Headings. The Article and Section headings herein have been inserted for
purposes of convenience only and shall not be used for interpretive purposes.

7.8    Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

7.9    Assignment. This Agreement shall be binding upon and inure to the benefit
of Company and any successor of Company, by merger or otherwise. Except as
provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto shall be subject to
voluntary or involuntary assignment, alienation, or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.

7.10    Term. This Agreement has a term co-extensive with the term of employment
provided in Section 3.1. Termination shall not affect any right or obligation of
any party which is accrued or vested prior to such termination. Without limiting
the scope of the preceding sentence, the provisions of Articles V and VI shall
survive any termination of the employment relationship and/or of this Agreement.

7.11    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties, and agreements between the
parties with respect to employment of Executive by Company. Without limiting the
scope of the preceding sentence, all prior understandings and agreements among
the parties hereto relating to the subject matter hereof are hereby null and
void and of no further force and effect. Any modification of this Agreement will
be effective only if it is in writing and signed by the party to be charged.

7.12    Legal Fees and Expenses. It is the intent of Company that Executive not
be required to bear any legal fees or related expenses associated with the
interpretation, enforcement or defense of Executive’s rights under this
Agreement (by litigation or otherwise) with respect to any termination of
Executive’s employment on or after a Change in Control. Accordingly, if it
should appear to Executive that Company has failed to comply with any of its
obligations under this Agreement or in the event that Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Executive any benefit provided or intended
to be provided to Executive hereunder, in each case with respect to Executive’s
rights or

 

12



--------------------------------------------------------------------------------

obligations upon or following a termination of Executive’s employment on or
after a Change in Control, then Company irrevocably authorizes Executive from
time to time to retain counsel of Executive’s choice, at the expense of Company,
to advise and represent Executive in connection with any such interpretation,
enforcement or defense, including, without limitation, the initiation or defense
of any litigation or other legal action, whether by or against Company or any
director, officer, stockholder or other person affiliated with Company, in any
jurisdiction. Notwithstanding any existing or prior attorney-client relationship
between Company and such counsel, Company irrevocably consents to Executive
entering into an attorney-client relationship with such counsel, and in that
connection Company and Executive agree that a confidential relationship will
exist between Executive and such counsel. Without regard to whether Executive
prevails, in whole or in part, in connection with any of the foregoing, Company
will pay and be solely financially responsible for any and all attorneys’ fees
and related expenses incurred by Executive in connection with any of the
foregoing, except to the extent that a final judgment no longer subject to
appeal finds that a claim or defense asserted by Executive was frivolous. In
such a case, the portion of such fees and expenses incurred by Executive
attributable to such frivolous claim or defense shall become Executive’s sole
responsibility and any funds advanced by Company with respect to the same shall
be promptly returned to Company by Executive without interest. Any reimbursement
of attorneys’ fees and related expenses required under this Section 7.12 shall
be made by Company upon or as soon as practicable following receipt of
supporting documentation reasonably satisfactory to Company (but in any event
not later than the close of Executive’s taxable year following the taxable year
in which the fee or expense is incurred by Executive); provided, however, that,
upon Executive’s termination of employment with Company, in no event shall any
additional reimbursement be made prior to the date that is six months after the
date of Executive’s termination of employment to the extent such payment delay
is required under Section 409A(a)(2)(B)(i) of the Code. In no event shall any
reimbursement be made to Executive for such fees and disbursements incurred
after the later of (a) Executive’s death or (b) the date that is ten years after
the date of Executive’s termination of employment with Company.

7.13    Section 409A. Notwithstanding any provision of this Agreement to the
contrary, all provisions of this Agreement are intended to comply with
Section 409A of the Code, and the applicable Treasury regulations and
administrative guidance issued thereunder, or an exemption therefrom and shall
be construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A of the Code either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A of the Code to the maximum extent
possible. For purposes of Section 409A of the Code, each installment payment
provided under this Agreement shall be treated as a separate payment. To the
extent that any right to reimbursement of expenses or payment of any benefit
in-kind under this Agreement constitutes nonqualified deferred compensation
(within the meaning of Section 409A of the Code), (i) any such expense
reimbursement shall be made by Company no later than the last day of the taxable
year following the taxable year in which such expense was incurred by Executive,
(ii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (iii) the amount of expenses
eligible for reimbursement or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year; provided, that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period in which the arrangement is in effect.

 

13



--------------------------------------------------------------------------------

Article VIII

Definitions

8.1    Definitions. Where the following words and phrases appear in this
Agreement, each shall have the respective meaning set forth below, unless the
context clearly indicates to the contrary.

(a)    “Affiliate” shall mean any entity that owns or controls, is owned or
controlled by, or is under common ownership or control with, Core Laboratories
N.V.

(b)    “Bloomberg Peer Group” shall mean the group of companies used by Company
as the peer comparison group for the Restricted Performance Share Awards (or
similar awards) made annually by Company (“PSAP”), as determined for each year
that a PSAP award vests (i.e., there will be one Bloomberg Peer Group that is
compiled at the end of each calendar year and that group will be used to measure
both PSAP vesting and any contribution to be made under Section 2.4(a)).

(c)    “Cause” shall mean a determination by the Supervisory Board of Directors
or the Chief Executive Officer of Company that Executive (i) has been convicted
of a misdemeanor involving moral turpitude or a felony, (ii) has engaged in
conduct which is materially injurious (monetarily or otherwise) to Company or
any of its Affiliates (including, without limitation, misuse of Company’s or an
Affiliate’s funds or other property), (iii) has engaged in gross negligence or
willful misconduct in the performance of Executive’s duties, (iv) has willfully
refused without proper legal reason to perform Executive’s duties and
responsibilities, (v) has materially breached any material provision of this
Agreement or any other agreement between Company and Executive, or (vi) has
materially breached any material corporate policy maintained and established by
Company that is of general applicability to officers of Company.

(d)    “Change in Control” shall mean (i) a merger of Company with another
entity, a consolidation involving Company, or the sale of all or substantially
all of the assets of Company to another entity if, in any such case, (A) the
holders of equity securities of Company immediately prior to such transaction or
event do not beneficially own immediately after such transaction or event, in
substantially the same proportions that they owned the equity securities of
Company immediately prior to such transaction or event, 50% or more of the
common equity of the resulting entity, (B) the holders of equity securities of
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event, in substantially the same
proportions that they owned the equity securities of Company immediately prior
to such transaction or event, equity securities of the resulting entity entitled
to 50% or more of the votes then eligible to be cast in the election of
directors generally (or comparable governing body) of the resulting entity, or
(C) the persons who were members of the Supervisory Board of Directors
immediately prior to such transaction or event shall not constitute at least a
majority of the board of directors of the resulting entity immediately after
such transaction or event, (ii) shareholder approval of a plan of dissolution or
liquidation of

 

14



--------------------------------------------------------------------------------

Company, (iii) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (other than a trustee or other fiduciary holding securities
under an employee benefit plan of Company or any affiliate of Company), acquires
or gains ownership or control (including, without limitation, power to vote) of
more than 30% of the combined voting power of the outstanding securities of,
(A) if Company has not engaged in a merger or consolidation, Company, or (B) if
Company has engaged in a merger or consolidation, the resulting entity, or
(iv) a change in the composition of the Supervisory Board of Directors, as a
result of which fewer than a majority of the supervisory directors are Incumbent
Directors. For purposes of the preceding sentence, (A) “resulting entity” in the
context of a transaction or event that is a merger, consolidation or sale of all
or substantially all assets shall mean the surviving entity (or acquiring entity
in the case of an asset sale) unless the surviving entity (or acquiring entity
in the case of an asset sale) is a subsidiary of another entity and the holders
of common equity of Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, (B) subsequent to the consummation of a merger or consolidation that
does not constitute a Change in Control, the term “Company” shall refer to the
resulting entity and the term “Supervisory Board of Directors” shall refer to
the board of directors (or comparable governing body) of the resulting entity,
and (C) “Incumbent Directors” shall mean directors who either (1) are directors
of Company as of the Effective Date, or (2) are elected, or nominated for
election, to the Supervisory Board of Directors with the affirmative votes of at
least two-thirds of the Incumbent Directors at the time of such election or
nomination, but Incumbent Director shall not include an individual whose
election or nomination occurs as a result of either (I) an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or (II) an actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Supervisory
Board of Directors. For purposes of this Section 8.1(d), all references to
“Company” shall refer solely to Core Laboratories N.V. except as expressly
provided in clause (c)(iv)(B) of the preceding sentence.

(e)    “Change in Control Benefits” shall mean (i) continued coverage under
Company’s medical, dental, and group life insurance plans (or, as the case may
be, those plans of the Affiliate at whose offices Executive spends a majority of
Executive’s working time) shall be provided for Executive and those of
Executive’s dependents (including Executive’s spouse) who were covered under
such plans on the day prior to Executive’s termination of employment with
Company for twenty-four months from the date of such termination at no cost to
Executive or Executive’s dependents; provided, however, that (A) such coverage
shall be subject to all of the terms and conditions of such plans, including,
without limitation, the eligibility provisions, (B) such coverage shall
terminate if and to the extent Executive or Executive’s dependents become
covered by the medical, dental, and life insurance plans of a subsequent
employer (and any such coverage shall be promptly reported to Company by
Executive), and (C) in the event that continued participation in any such
Company plan (or such Affiliate’s plan, as the case may be) is not permitted by
the terms of such plan, Company shall use its best efforts to arrange, upon
comparable terms, benefits substantially equivalent to those that were provided
under such Company plan (or such Affiliate’s plan, as the case may be). The
medical and dental coverage described in the preceding sentence shall be
provided through an arrangement that satisfies the requirements of Sections 105
and 106 of the Code such that the benefits or reimbursements under such
arrangement are not includible in Executive’s income (and, if continued coverage
under Company’s plans (or such Affiliate’s plans, as the case may be) does not
satisfy this

 

15



--------------------------------------------------------------------------------

requirement, then Company shall arrange, upon comparable terms, for coverage
providing substantially equivalent benefits to be provided under one or more
insurance policies that will satisfy this requirement), plus (ii)immediate
vesting of any outstanding equity awards as of the effective date of such Change
in Control, except with regard to Restricted Performance Shares, such
performance shares would vest as of the effective date of the Change in Control,
measured using the actual result of the Performance Criteria as of the most
recent quarter-end, plus (iii) reimbursement of reasonable outplacement services
incurred by Executive during the twelve month period beginning on the date of
termination; provided, however, that (A) any reimbursements for outplacement
services shall not exceed $25,000 in the aggregate and (B) Executive must
provide documentation acceptable to Company evidencing Executive’s payment of
outplacement services.

(f)    “Change in Control Payment” shall mean an amount equal to the sum of
(i) two times the sum of (A) Executive’s annual base salary as in effect
pursuant to Section 2.1 immediately prior to Executive’s termination of
employment with Company and (B) the target annual incentive bonus amount that
Executive could have earned for the year during which Executive’s employment
with Company terminates, plus (ii) the target annual incentive bonus amount that
Executive could have earned for the year during which Executive’s employment
with Company terminates, multiplied by a fraction, the numerator of which is the
number of days that have elapsed from the beginning of such year through the
date of termination and the denominator of which is the total number of days in
such year (the “Pro-Rata Bonus”).

(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h)    “Committee” shall mean the Compensation Committee of the Supervisory
Board of Directors.

(i)    “Company” shall mean Core Laboratories N.V. and its Affiliates.

(j)    “Effective Date” shall mean January 1, 2019.

(k)    “Good Reason” shall mean: (i) a material diminution in Executive’s
authority, duties, or responsibilities from those applicable to Executive as of
the Effective Date or as agreed to in writing by the parties; (ii) a permanent
change and relocation of Executive’s principal place of employment with Company,
which is more than 50 miles away from the prior location; (iii) a material
breach by Company of any material provision of this Agreement; or (iv) a
material diminution in Executive’s base salary. Notwithstanding the provisions
of the preceding sentence, any assertion by Executive of a termination of
employment for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in clause (i), (ii),
(iii), or (iv) of the preceding sentence giving rise to Executive’s termination
of employment must have arisen without Executive’s written consent;
(B) Executive must provide written notice to Company of such condition in
accordance with paragraph 7.1 within 90 days of the initial existence of the
condition; (C) the condition specified in such notice must remain uncorrected
for 30 days after receipt of such notice by Company; and (D) the date of
Executive’s termination of employment must occur within 180 days after the
initial existence of the condition specified in such notice.

 

16



--------------------------------------------------------------------------------

(l)    “Severance Benefits” shall mean reimbursement of reasonable outplacement
services incurred by Executive during the twelve month period beginning on the
date of termination; provided, however, that (A) any reimbursements for
outplacement services shall not exceed $25,000 in the aggregate and
(B) Executive must provide documentation acceptable to Company evidencing
Executive’s payment of outplacement services.

(m)    “Severance Payment” shall mean an amount equal to the sum of (i) one and
one-half times Executive’s annual base salary as in effect pursuant to
Section 2.1 immediately prior to Executive’s termination of employment with
Company, plus (ii) the Pro-Rata Bonus.

(n)    “Supervisory Board of Directors” shall mean the Board of Supervisory
Directors of Core Laboratories N.V.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 1st
day of March, 2019, to be effective as of the Effective Date.

 

CORE LABORATORIES N.V. By:   Core Laboratories International B.V., its sole
managing director   By:  

/s/ Jacobus Schouten

    Jacobus Schouten     Managing Director of     Core Laboratories
International B.V. EXECUTIVE

/s/ Christopher S. Hill

Christopher S. Hill

 

Signature Page to

Employment Agreement